Exhibit 10.1

EHEALTH, INC.
DEFERRAL ELECTION FORM
FOR NEWLY ELIGIBLE INDIVIDUALS WITH EXISTING AWARDS
Please complete, execute and return this deferral election form (the “Election
Form”) via e-mail to _________, Senior Stock Administrator at eHealth, Inc. (the
“Company”), and to ________, Senior Corporate Counsel of the Company, no later
than _________, 20__ (which is within 30 days of the date that you were
designated by the Administrator as an Eligible Individual) (the “Submission
Deadline”). THIS ELECTION FORM WILL BECOME IRREVOCABLE AS OF THE SUBMISSION
DEADLINE.
Terms not otherwise defined herein shall have the meaning set forth in Exhibit A
to this Election Form or the meaning set forth in the applicable Plan under
which an Eligible Award was granted.
I.    INFORMATION
Name:                                  (the “Participant”).
II.    GRANTS TO WHICH THIS ELECTION FORM APPLIES
The Awards set forth on Exhibit B are eligible and may be deferred under this
Election Form (the “Eligible Awards”).
III.    DEFERRAL ELECTION
[___] I hereby elect to defer 100% of the shares subject to the Eligible Awards
that I have marked with a “Yes” on Exhibit B. All Eligible Awards that are
deferred by me on Exhibit B pursuant to this Section III shall be referred to as
“Deferred Awards” hereunder).
[___] I do not wish to defer settlement of any Eligible Award. I understand that
by not electing to defer the settlement of any Eligible Award, such Eligible
Award(s), if any, will be settled (if at all) as provided in the applicable Plan
and Award Agreement.
IV.    ELECTIVE SETTLEMENT DATES
Subject to the mandatory terms set forth in Section V below:
[_]    I elect to have my Deferred Awards settled in a single lump sum
installment in whole shares on ________________,     20___ (please select a date
no earlier than ___________, 20__), or, if earlier, as set forth in Section V
below.
[_]    I do not select a fixed settlement date for my Deferred Awards and as a
result my Deferred Awards will be settled as set forth in Section V below.
V.    MANDATORY TERMS
Notwithstanding the foregoing:
1.
Upon a Change of Control Event, your Separation Date, or your death, all
Deferred Awards that have not yet been distributed to you will be automatically
settled in full and immediately distributed in a single lump sum distribution.

2.
If a distribution hereunder is triggered because of your Separation Date and you
are a “specified employee” within the meaning of Section 409A at the time of
your Separation Date, then the distribution that you would otherwise be entitled
to receive upon the Separation Date will not be





--------------------------------------------------------------------------------

Exhibit 10.1

settled until the date that is 6 months and 1 day following the Separation Date,
unless you die following your Separation Date, in which case, your distribution
will commence as soon as practicable following your death.
VI.    PARTICIPANT ACKNOWLEDGEMENTS AND SIGNATURE
A.
I agree to all of the terms and conditions of this Election Form.

B.
I acknowledge that I have received and read a copy of each Plan’s prospectus and
that I am familiar with the terms and provisions of each Plan.

C.
I agree to the right of the Administrator to amend or terminate this election at
any time and for any reason, with or without notice; provided that such
termination or amendment is performed in compliance with Section 409A (as
determined by Company legal counsel in its sole and absolute discretion).

D.
I understand that the obligation of the Company to deliver any Deferred Awards
is unfunded and that no assets of any kind have been segregated in a trust or
otherwise set aside to satisfy any obligation under this Election Form. I also
understand that any election to defer the settlement of any Eligible Awards
pursuant to this Election Form will make me only a general, unsecured creditor
of the Company.

E.
I understand that any amounts deferred will be taxable as ordinary income in the
year settled, but may be subject to certain employment taxes in the year vested.
Notwithstanding, I agree and understand that the Company does not guarantee in
any way whatsoever the tax treatment of any deferrals or payments made under the
Plans or this Election Form. I am solely will be responsible for all taxes and
any other costs owed with respect to any deferrals or payments made with respect
to my Eligible Awards.

F.
I agree that the Company has the right (but not the obligation) to withhold
taxes from my Deferred Awards (including pursuant to net share withholding) as
is necessary to satisfy any income tax withholding obligations upon settlement.

G.
I understand and agree that the Company will not be able to withhold employment
taxes from my Deferred Awards (i.e., through net share withholding), and I will
be obligated to pay the required amount in cash at the time they become due from
my own personal funds. I hereby consent to having the Company withhold from
other wages due to me if I do not make other arrangements (e.g., writing a
personal check) that are satisfactory to the Company to satisfy any employment
tax withholding obligations upon vesting, but the Company will not be obligated
to do so.

H.
I understand that the Company will be under no obligation to deliver any
Deferred Awards subject to such award until any income and employment tax
withholding obligations are satisfied and that if I fail to satisfy any such tax
withholding obligations I may forfeit my right to receive the Shares subject to
my Deferred Award.

I.
I understand that, upon receipt of any Deferred Awards, in addition to federal
taxes, I may owe taxes to the state where I resided at the time of vesting in
the Eligible Award and/or to the state where I reside when I receive the
Deferred Awards, if different.

J.
I understand, acknowledge and agree that the Administrator has the discretion to
make all determinations and decisions regarding any elections set forth on this
Election Form.

K.
I understand that this Election Form and the elections made hereunder are
intended to comply with the requirements of Section 409A so that none of the
Deferred Awards issuable will be subject to the tax acceleration and additional
penalty taxes imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. If applicable, I understand that I am solely
responsible for any accelerated income taxes and additional taxes and tax
penalties imposed by Section 409A.

L.
I also understand that this Election Form and the elections made hereunder will
in all respects be subject to the terms and conditions of the Plans, as
applicable. Should any inconsistency exist between this Election Form, the Plan
under which an Eligible Award was granted, the Award Agreement under





--------------------------------------------------------------------------------

Exhibit 10.1

which an Eligible Award was granted, and/or any applicable law, then the
provisions of either the applicable law (including, but not limited to, Section
409A) or the applicable Plan will control, with the applicable Plan subordinated
to the applicable law and the Award Agreement subordinated to this Election
Form.
By signing this Election Form, I authorize the implementation of the above
elections. I understand that any deferral election in Section III is irrevocable
effective as of the Submission Deadline and may not be changed in the future,
except in accordance with the requirements of Section 409A and the procedures
specified by the Administrator.


Signed:                 Date: _______________, ______
PARTICIPANT


Agreed to and accepted:


EHEALTH, INC.




By:         Date: ________________, ______
    


Title:    


IMPORTANT DEADLINE: Please remember that if you wish to make any election set
forth on this Election Form, then the properly completed Election Form must be
signed by you and returned ON OR BEFORE THE SUBMISSION DEADLINE via e-mail to
________, Senior Stock Administrator, at ________ and to ________, Senior
Corporate Counsel, at ________. You may not hand-deliver your Election Form.
EXHIBIT A
DEFINITIONS
“Administrator” means the Compensation Committee of the Company’s Board of
Directors (or any other authorized designee of the Board as set forth in the
applicable Plan under which an Eligible Award is granted).
“Affiliate” means each corporation, trade or business that is, together with the
Company, a member of a controlled group of corporations or under common control
(as determined under section 414(b) or (c) of the Code), but only for the period
during which such other entity is so affiliated with the Company.
Notwithstanding the foregoing, in applying sections 1563(a)(1), (2) and (3) of
the Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code and in applying Treasury regulation section
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of section 414(c) of the Code, the phrase “at least
50 percent” will be used instead of “at least 80 percent” at each place it
appears in such sections.
“Award” means a restricted stock unit or performance stock unit award granted
under a Plan.
“Award Agreement” means that written agreement between the Participant and the
Company evidencing the grant of an Award.




--------------------------------------------------------------------------------

Exhibit 10.1

“Board” means the Board of Directors of the Company, as from time to time
constituted.
“Change in Control Event” means, as applicable, a Change in Control as defined
in Section 16(e) of the 2014 Plan with respect to an Award granted under the
2014 Plan, and a Change in Control as defined in Section 16.5 of the 2006 Plan
with respect to an Award granted under the 2006 Plan, provided, however, in each
case, such event qualifies as a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with section 409A(a)(2)(A)(v) of the
Code and Treasury regulation section 1.409A-3(i)(5).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code will include such section, any valid regulation or
other Treasury Department or Internal Revenue Service guidance promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section.
“Company” means eHealth, Inc., a Delaware corporation.
“Eligible Individual” means a person who is a member of the Board or is U.S.
employee of the Company with a title of Senior Vice President and above
following the establishment of this deferred compensation program. For the
avoidance of any doubt, if an individual providing services to the Company
qualifies as an “Eligible Individual” and then later ceases to qualify as an
“Eligible Individual” following the date an election to defer becomes
irrevocable, he or she shall continue to be subject to terms and conditions of
any such deferral election.
“Grant Date” means the date of grant of the Award, as applicable.
“Plan” means, as applicable, either (1) the Company’s 2014 Equity Incentive
Plan, as amended from time to time (“2014 Plan”), or (2) the Company’s 2006
Equity Incentive Plan, as amended from time to time (“2006 Plan”).
“Qualifying Disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position of employment or any substantially similar position of
employment, where such impairment can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months. The
Company will determine whether or not the Participant has incurred a Qualifying
Disability based on such evidence as the Company deems necessary or advisable.
“Section 409A” means Section 409A of the Code.
“Separation Date” means the date of the Participant’s death, retirement or other
termination of employment with the Company and all of its Affiliates (as
determined in accordance with section 409A(2)(A)(i) of the Code and Treasury
regulation section 1.409A-1(h)). For this purpose, the employment relationship
will be treated as continuing intact while the Participant is on military leave,
sick leave or other bona fide leave of absence, except that if the period of
such leave exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, then the employment
relationship will be deemed to have terminated on the first day immediately
following such six (6)-month period. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services.  Notwithstanding the foregoing, if a leave of
absence is due to a Qualifying Disability, a twenty-nine (29)-month period of
absence will be substituted for the six (6)-month period specified above.
EXHIBIT B




--------------------------------------------------------------------------------

Exhibit 10.1

ELIGIBLE AWARDS
NOTE: You may choose to defer on a grant-by-grant basis only. Please mark “Yes”
next to each Eligible Award that you want to defer. By marking “Yes” you are
electing to defer 100% of the “Unvested Shares Eligible for Deferral.”


Grant Number
Total Shares Subject to Grant
Unvested Shares Eligible for Deferral
Participant’s Election to Defer
RSU Grant Number: ______
 
 
Yes [_]
No [_]
PSU Grant Number: ______
 
 
Yes [_]
No [_]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









